Case
Case 21-10327-elf        15-5 Filed
                     Doc 71-20    Filed02/16/21
                                        04/07/21 Entered
                                                   Entered 02/16/21
                                                           04/07/21 16:28:40
                                                                    17:04:33   Desc
                                                                               Desc
                    Exhibit D:Exhibit
                               MotionEto Sell
                                          Page  119of 15
                                              Part    Page 1 of 2
Case
Case 21-10327-elf        15-5 Filed
                     Doc 71-20    Filed02/16/21
                                        04/07/21 Entered
                                                   Entered 02/16/21
                                                           04/07/21 16:28:40
                                                                    17:04:33   Desc
                                                                               Desc
                    Exhibit D:Exhibit
                               MotionEto Sell
                                          Page  129of 15
                                              Part    Page 2 of 2
